11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Darrin Keith Wilson,                          * From the 91st District Court
                                                of Eastland County,
                                                Trial Court No. 24574.

Vs. No. 11-19-00057-CR                        * March 7, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Bailey, C.J., and Willson, J.,
                                                not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed for want of jurisdiction.